      Case 1:20-cv-03013-FVS    ECF No. 29    filed 12/14/20   PageID.1847 Page 1 of 2



1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                  Dec 14, 2020
                                                                        SEAN F. MCAVOY, CLERK
3

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     AMY H.,
                                                  NO: 1:20-CV-03013-FVS
8                              Plaintiff,
                                                  ORDER GRANTING STIPULATED
9           v.                                    MOTION FOR REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. §405(g). ECF No. 28. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Summer Stinson.

17         After consideration, IT IS HEREBY ORDERED that the Stipulated

18   Motion for Remand, ECF No. 28, is GRANTED. The Commissioner’s final

19   decision is reversed and remanded for further proceedings pursuant to sentence

20   four of 42 U.S.C. §405(g). Upon remand to the Commissioner of Social Security,

21   the Appeals Council should remand this case to the Administrative Law Judge

     (ALJ) for a de novo hearing. On remand, the ALJ shall comply with the Ninth
     ORDER ~ 1
      Case 1:20-cv-03013-FVS     ECF No. 29    filed 12/14/20   PageID.1848 Page 2 of 2



1    Circuit and District Court orders by discussing and weighing the Washington state

2    ALJ’s decision; and if the ALJ does not give the Washington state ALJ’s decision

3    great weight, the ALJ shall provide persuasive, specific, and valid reasons for not

4    according it great weight. Additionally, the ALJ shall give Plaintiff an opportunity

5    for a hearing; and if necessary, proceed with the sequential evaluation process by

6    evaluating Plaintiff’s residual functional capacity and subjective complaints,

7    performing new step four and five analyses, and obtaining additional vocational

8    expert testimony. The ALJ shall take any further action needed to complete the

9    administrative record and issue a new decision.

10         The parties stipulate that this case be reversed and remanded to the ALJ on

11   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

12   matter is remanded to the Commissioner for additional proceedings pursuant to

13   sentence four 42 U.S.C. 405(g). Upon proper presentation, this Court will consider

14   Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

15         It is FURTHER ORDERED that Plaintiff’s Motion for Summary

16   Judgment, ECF No. 15, is DENIED as moot, given the parties’ motion for remand.

17         The District Court Executive is hereby directed to enter this Order and provide

18   copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the file.

19         DATED December 14, 2020.

20
                                           s/Fred Van Sickle
21                                          Fred Van Sickle
                                     Senior United States District Judge


     ORDER ~ 2
